UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 DOLPHIN DIGITAL MEDIA, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: þ Fee paid previously with Preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No. Filing Party: Date Filed: DOLPHIN DIGITAL MEDIA, INC. 2151 Le Jeune Road, Suite 150-Mezzanine Coral Gables, Florida 33134 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS January 15, 2016 Dear Shareholder: It is my pleasure to invite you to attend the annual meeting of the shareholders of Dolphin Digital Media, Inc. (the “Annual Meeting”).The meeting will be held on February 22, 2016, at9:00 a.m. local time at the offices of Greenberg Traurig, located at Greenberg Traurig, P.A., 333 S.E. 2nd Avenue, Suite 4400, Miami, FL 33131.At the meeting, you will be asked to: 1. Approve the Agreement and Plan of Merger, dated as of October 14, 2015, by and among Dolphin Digital Media, Inc., DDM Merger Sub, Inc., Dolphin Films, Inc. and Dolphin Entertainment, Inc. (the “Merger Agreement”), including the issuance of 2,300,000 shares of Series B Convertible Preferred Stock and 1,000,000 shares of Series C Convertible Preferred Stock as consideration for the Merger. 2. Approve an amendment to our Articles of Incorporation to create the Series C Convertible Preferred Stock and to increase the number of authorized shares of common stock of the Company from 200,000,000 to 400,000,000 shares. 3. Elect five directors to hold office until the 2016 Annual Meeting of the Shareholders or until their successors are elected and qualified. 4. Ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for the 2015 fiscal year. 5. Approve, on a non-binding advisory basis, the compensation paid to our named executive officers. 6. Approve, on a non-binding advisory basis, the frequency of the shareholder vote on the compensation of our named executive officers (every three, two or one year). 7. Transact such other business as may properly come before the Annual Meeting. Only shareholders of record as of the close of business onJanuary 6, 2016may vote at the Annual Meeting.In order for the merger to be completed, the holders of at least a majority of the shares of common stock of Dolphin Digital Media, Inc. outstanding and entitled to vote must vote in favor of approval of the Merger Agreement.The proxy statement provides a detailed description of the merger, the Merger Agreement and related matters.We urge you to read the proxy statement, including any documents incorporated in the proxy statement by reference, and its annexes carefully and in their entirety. It is important that your shares be represented at the Annual Meeting, regardless of the number you may hold.Whether or not you plan to attend, please vote using the Internet, by telephone, by fax or by mail, in each case by following the instructions in our proxy statement.This will not prevent you from voting your shares in person if you are present. A full set of proxy materials has been provided to you, including the proxy statement, a copy of our annual report and a form of proxy. I look forward to seeing you on February 22, 2016. Sincerely, /s/ William O’Dowd, IV WILLIAM O’DOWD, IV Chief Executive Officer This proxy statement, including the form of proxy, was first mailed to shareholders on or about January 15, 2016. TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUTTHE MERGERAND THE ANNUAL MEETING 4 SUMMARY 10 Parties to the Merger 10 The Merger and the Merger Agreement 10 The Merger Consideration 10 Role and Recommendation of the Special Committee 11 Recommendation of the Board of Directors and its Reasons for the Merger 11 Financial Analyses of the Financial Advisor to the Special Committee 11 Interests of Certain Persons in the Merger 11 Shares Held by Directors and Executive Officers 12 The Annual Meeting 12 Vote Required to Approve the Merger Agreement 12 Ownership of the Company After the Merger 12 Conditions to the Merger 13 Go-Shop; Acquisition Proposals; Change in Recommendation 13 Termination of the Merger Agreement 14 Regulatory Approvals 14 Appraisal Rights 14 Accounting Treatment of the Merger 14 Risk Factors 14 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 15 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 21 RISK FACTORS 22 PROPOSAL 1 – APPROVAL OF THE MERGER PROPOSAL 32 THE MERGER 33 General 33 The Merger Consideration 33 Background of the Merger 34 FinancialAnalyses of the Financial Advisor to the Special Committee 37 Role and Recommendation of the Special Committee 38 Recommendation of the Board of Directors and its Reasons for the Merger 39 Interests of Certain Persons in the Merger 40 No “Golden Parachute” Compensation 41 Transaction in Connection with the Merger 41 Closing and Effective Time of the Merger 41 Regulatory Approvals 41 Ownership of the Company After the Merger 41 Appraisal Rights 42 Accounting Treatment of the Merger 42 1 THE MERGER AGREEMENT 43 Explanatory Note Regarding the Merger Agreement 43 Structure and Effective Time 43 Merger Consideration 44 Directors and Officers 44 Representations and Warranties 44 Conduct of Business Pending the Closing 46 Shareholder Meeting; Preparation of Proxy Statement 47 Go-Shop; Acquisition Proposals; Change in Recommendation 47 Survival and Indemnification 48 Access to Information 49 Conditions to the Merger 49 Termination of the Merger Agreement 51 Transaction Expenses; No Termination Fees 51 Amendment; Extension; Waiver 51 Assignment 52 Governing Law 52 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF DOLPHIN FILMS, INC. 53 PROPOSAL 2 – APPROVAL OF THE CREATION OF SERIES C CONVERTIBLE PREFERRED STOK AND an INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMPANY COMMON STOCK FROM 200,000,,000,000 61 PROPOSAL 3 – ELECTION OF DIRECTORS 63 CORPORATE GOVERNANCE 65 Controlled Company 65 Board Leadership Structure and Role in Risk Oversight 65 Board Meetings 65 Director Independence 65 Board Committees 66 Code of Ethics 66 Certain Relationships and Related Transactions 66 Director Compensation 67 Involvement in Certain Legal Proceedings 67 Arrangements 67 EXECUTIVE COMPENSATION 68 PROPOSAL 4 – RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 71 Audit Committee Report 72 PROPOSAL 5 – ADVISORY VOTE ON EXECUTIVE COMPENSATION 73 PROPOSAL 6 – ADVISORY VOTE ON FREQUENCY OFSHAREHOLDER VOTE ON EXECUTIVE COMPENSATION 74 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 75 OTHER MATTERS 76 Compliance with Section 16(a) of the Exchange Act 76 Shareholder Proposals for 2016 Annual Meeting of Shareholders 76 2 Transaction of Other Business 76 List of Shareholders Entitled To Vote at the Annual Meeting 76 Expenses Relating to this Proxy Solicitation 76 Communication with the Company’s Board of Directors 76 Available Information 77 Householding 77 INDEX TO COMBINED FINANCIAL STATEMENTS ANNEXES ANNEX A Agreement and Plan of Merger by and among Dolphin Digital Media, Inc., DDM Merger Sub, Inc., Dolphin Films, Inc. and Dolphin Entertainment, Inc. ANNEX B Articles of Amendment to Articles of Incorporation of Dolphin Digital Media, Inc. designating Series C Convertible Preferred Stock. ANNEX C Articles of Amendment to Articles of Incorporation of Dolphin Digital Media, Inc. to increase the number of authorized shares of Common Stock of the Company. 3 DOLPHIN DIGITAL MEDIA, INC. 2151 Le Jeune Road, Suite 150-Mezzanine Coral Gables, Florida 33134 PROXY STATEMENT QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE ANNUAL MEETING The following are some questions that you, as a shareholder of the Company, may have regarding the merger and the Annual Meeting and brief answers to such questions.We urge you to carefully read this entire proxy statement, the annexes to this proxy statement and the documents enclosed with, referred to or incorporated by reference in this proxy statement because the information in this section does not provide all the information that may be important to you as a shareholder of the Company with respect to the merger and the Annual Meeting.Additional important information is also contained in the documents incorporated by reference into this proxy statement.See “Available Information” beginning on page 78. Q:Why am I receiving this proxy statement? A:You are receiving this proxy statement in connection with our solicitation of proxies to be voted at the Annual Meeting and any adjournments or postponements thereof.At the Annual Meeting you will have the opportunity to vote on the proposal to approve the Merger Agreement and other proposals. Q:What is the Merger Agreement and the Merger? A:On October 14, 2015, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) among the Company, DDM Merger Sub, Inc. (“Merger Subsidiary”), Dolphin Entertainment, Inc., (“Dolphin Entertainment”) and Dolphin Films, Inc. (“Dolphin Films”).Merger Subsidiary is a wholly-owned subsidiary of the Company and Dolphin Films is a wholly-owned subsidiary of Dolphin Entertainment.Pursuant to the Merger Agreement, Merger Subsidiary agreed to merge with and into Dolphin Films (the “Merger”) with Dolphin Films surviving the Merger.As a result of the Merger, we will acquire Dolphin Films. Q:Why is the Company undertaking the Merger? A:The Board believes that the Merger is in the best interests of our shareholders because of the similar nature of our business and that of Dolphin Films and because of the synergy that we anticipate will result from the Merger.You should be aware that our President, Chairman and Chief Executive Officer, Mr. William O’Dowd, is also the indirect owner of 100% of Dolphin Films equity interests.The Board expects that the proposed Merger would simplify the current ownership structure of the affiliated entities, and focus the energies of Mr. O’Dowd on one combined company with a shared strategy.The Board has determined that it is advisable, fair to and in the best interests of the Company and our shareholders, other than Mr. O’Dowd, to consummate the Merger and the other transactions contemplated by the Merger Agreement.In making this determination, the Board considered the recommendation of the Special Committee (defined below) and various other factors described in the section titled “Recommendation of the Board of Directors and its Reasons for the Merger” beginning on page39 of this proxy statement. Q:What was the role of the Special Committee in the Merger and what is its recommendation? A:The Special Committee of independent directors of the Board (the “Special Committee”) was appointed to evaluate and negotiate the Merger Agreement and related transactions with the assistance of independent legal counsel and a financial advisor.After consideration, the Special Committee unanimously determined that the Merger Agreement is fair to, and in the best interests of, our shareholders, other than Mr. O’Dowd, and that it is advisable for us to enter into the Merger Agreement. The Special Committee recommended to the Board that the Board approve the Merger Agreement.In making its determination, the Special Committee considered various factors described in the section titled “Role and Recommendation of the Special Committee” beginning on page 38 of this proxy statement. 4 Q:What will be the impact of the Merger to my stock ownership in the Company? A:In the Merger, we will issue to Dolphin Entertainment 2,300,000 shares of Series B convertible preferred stock of the Company, par value $0.10 (the “Series B Convertible Preferred Stock”) and 1,000,000 shares of Series C convertible preferred stock of the Company, par value $0.001 (the “Series C Convertible Preferred Stock”).Each share of Series B Convertible Preferred Stock is exercisable into nineteen shares of Common Stock and each share of Series C Convertible Preferred Stock is exercisable into one share of Common Stock.As a result of these stock issuances, your ownership interest in the Company will be diluted, meaning that you will own a smaller percentage of the Company.In addition, for a period of five years from the date of issuance, the Series C Convertible Preferred Stock will have certain anti-dilution protections.Upon specified triggers, the number of shares of Common Stock into which Series C Convertible Preferred Stock held byMr. O'Dowd (or any entity directly or indirectly controlled by Mr. O'Dowd) can be convertedwill be increased such that the total number of shares of Common Stock held byMr. O'Dowd (or any entity directly or indirectly controlled by Mr. O'Dowd) (based on the number of shares of Common Stock held as of the date of issuance) will be preserved at the same percentage of shares of Common Stock outstanding currently held by such persons, which currently is approximately 53% of the shares of Common Stock outstanding.Your ownership interest may be further diluted if there are any additional issuances of Common Stock as a result of these anti-dilution protections.For a detailed discussion of the anti-dilution protections of the Series C Convertible Preferred Stock, please see the section titled “The Merger Consideration – Series C Convertible Preferred Stock” beginning on page 33 of this proxy statement. Q:Will the Merger affect my voting rights? A:Yes.Holders of Series C Convertible Preferred Stock will have super voting rights of three votes per preferred share and will be also be entitled to vote together as a single class on all matters upon which Common Stock holders are entitled to vote.Your voting rights will be diluted as a result of these super voting rights.In addition, for a period of five years from the date of issuance, the Series C Convertible Preferred Stock will have certain anti-dilution protections.These anti-dilution protections may cause an increase in the number of shares of Common Stock into which Series C Convertible Preferred Stock held by certain eligible persons can be converted which could further dilute your percentage of voting rights. Q:Why does the Company want to increase its number of authorized shares? A.As consideration for the Merger we plan to issue shares of Series B Convertible Preferred Stock and new shares of Series C Convertible Preferred Stock, all of which are exercisable into shares of Common Stock.To ensure that a sufficient number of shares of Common Stock will be available for issuance by us in connection with the Merger, including as a result of anti-dilution protections, and for our future business needs, the Board has approved, subject to shareholder approval, the amendment of the Company’s Articles of Incorporation to increase the number of shares of Common Stock authorized for issuance from 200,000,000 to 400,000,000. Q:Why does the Company want to create a new Series C Convertible Preferred Stock? A.The Company wants to create the new Series C Convertible Preferred Stock to issue as part of the consideration for the Merger.The Series C Convertible Preferred Stock will have certain rights and obligations, including automatic conversion upon the occurrence of certain events and the right to conversion upon the Company satisfying an optional conversion threshold (defined on page 33).This is intended to reduce the dilutive impact of the proposed merger on currently outstanding shares of Common Stock unless and until the Company achieves certain post-merger performance targets.The Series C Convertible Preferred Stock will also have anti-dilution protections, super voting rights and the ability to vote as a class with the Common Stock on any matters on which the Common Stock is entitled to vote.For a further description of the Series C Convertible Preferred Stock, please see the section titled “The Merger Consideration – Series C Convertible Preferred Stock” beginning on page 33 of this proxy statement. Q:When do you expect the Merger to be completed? A:We hope to complete the Merger in the first quarter of 2016. 5 Q:What am I being asked to vote on and what is the Board’s recommendation? A:You will be asked to vote on the following six proposals at the Annual Meeting.Our Board recommendation for each of these proposals is set forth below. Proposal Board Recommendation 1. Approve the Merger Agreement (the “Merger Proposal”), including the issuance of preferred shares as consideration for the Merger. FOR 2. Approve an amendment to our Articles of Incorporation to create the Series C Convertible Preferred Stock and to increase the number of authorized shares of Common Stock. FOR 3. Elect five directors. FOR each director nominee 4. Ratify the appointment of BDO USA, LLP (“BDO”) as our independent registered public accounting firm for the 2015 fiscal year. FOR 5. Approve, on a non-binding advisory basis, the compensation paid to our named executive officers (the “say-on-pay” vote). FOR 6. Approve, on a non-binding advisory basis, the frequency of the shareholder vote on the compensation of our named executive officers (every three, two or one year) (the “say-on-frequency” vote). FOR every one year We will also consider any other business properly brought before the Annual Meeting. Q:When and where will the Annual Meeting take place? A:The Annual Meeting will be held onFebruary 22, 2016at9:00 a.m., local time, at the offices of Greenberg Traurig, located at Greenberg Traurig, P.A., 333 S.E. 2nd Avenue, Suite 4400, Miami, FL 33131. Q:Who may vote at the Annual Meeting? A:Only holders of record of shares of our Common Stock at the close of business onJanuary 6, 2016(the “Record Date”), are entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement of the Annual Meeting.On the Record Date, we had 81,892,352 shares of our Common Stock outstanding and entitled to be voted at the Annual Meeting. Q:How many votes do I have? A:You may cast one vote for each share of our Common Stock held by you as of the Record Date on all matters presented at the Annual Meeting.Holders of the Company’s Common Stock do not possess cumulative voting rights. Q:How do I vote? A:If you are a shareholder of record as of the Record Date, there are five ways you can vote: Method Process for Voting By Internet You may vote over the Internet by going to www.iproxydirect.com/DPDM and entering your Control ID and following the instructions for voting. By Telephone You may vote by telephone by calling 1-866-752-VOTE (8683) and following the recorded instructions.If you vote by telephone, you will also need your Control ID referred to above. By Fax You may vote by fax by filling out the proxy card and faxing to 202-521-3464. By Mail You may vote by mail by filling out the proxy card and returning it in the enclosed envelope. In Person You may vote in person at the Annual Meeting. 6 If you are a beneficial owner of shares, you must follow the voting procedures of your nominee included with your proxy materials.If your shares are held by a nominee and you intend to vote at the Annual Meeting, please bring with you evidence of your ownership as of the Record Date (such as a letter from your nominee confirming your ownership or a bank or brokerage firm account statement). Q:What is the difference between a shareholder of record and a beneficial owner? A:If your shares are registered directly in your name with our transfer agent, Nevada Agency and Transfer Company, you are considered the “shareholder of record” with respect to those shares. If your shares are held by a brokerage firm, bank, trustee or other agent, which we refer to as a nominee, you are considered the “beneficial owner” of shares held in street name.As the beneficial owner, you have the right to direct your nominee on how to vote your shares by following its instructions for voting by internet, telephone, fax or the voting instruction card included in the enclosed proxy materials. Q:What constitutes a quorum, and why is a quorum required? A:We are required to have a quorum of shareholders present to conduct business at the Annual Meeting.The presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the shares entitled to vote on the record date will constitute a quorum, permitting us to conduct the business of the Annual Meeting.Proxies received but marked as “ABSTAIN” or “WITHHOLD”, if any, and broker non-votes (described below), if applicable, will be included in the calculation of the number of shares considered to be present at the Annual Meeting for quorum purposes.If a quorum is not present, we will be required to reconvene the Annual Meeting at a later date. Q:How many votes are needed to approve each Proposal and what is the impact of abstentions? Proposal Votes Required for Approval Impact of Abstentions Proposal 1: Approval of the Merger Agreement Majority of votes outstanding and entitled to be cast. Same effect as a vote “AGAINST” Proposal 2: Amendment of the Articles of Incorporation Majority of votes cast. No impact Proposal 3: Election of five director nominees Plurality of votes cast. This means that the five nominees who receive the highest number of “FOR” Votes will be elected as the directors to serve until the next Annual Meeting of shareholders or until their successors are elected and qualified, even if those nominees do not receive a majority of the votes cast. Withhold votes have no impact Proposal 4: Ratification of auditors Majority of votes cast. No impact Proposal 5: Say-on-pay vote Majority of votes cast. No impact Proposal 6: Say-on-frequency vote Greatest number of votes cast for whichever option (three, two or one year). No impact 7 Q:How are votes counted for the advisory proposals regarding say-on-pay (Proposal 5) and say-on-frequency (Proposal 6)? A:Proposals 5 and 6 are advisory votes which are mandated by the Dodd-Frank Wall Street Reform and Consumer Protection Act.This means that while we ask shareholders to approve resolutions regarding say-on-pay and say-on-frequency, these are not actions that require shareholder approval.Consequently, our Bylaw provisions regarding voting requirements do not apply to these two proposals.We will report the results of the shareholder vote on these two proposals based on the number of shares cast.If more shares vote “FOR” the say-on-pay proposal than vote “AGAINST,” we will consider that the proposal was approved.For the say-on-frequency vote, we will consider that the shareholders have recommended whichever option (three, two or one year) that receives the greatest number of votes cast. Q:What is the effect of the advisory votes on Proposals 5 and 6? A:Although the advisory votes on Proposals 5 and 6 are non-binding, our Board will review the results of the votes and take them into account in making a determination concerning executive compensation and the frequency of such advisory votes. Q:What if I sign and return my proxy without making any selections? A:If you sign and return your proxy without making any selections, your shares will be voted “FOR” Proposals 1 through 5 and “EVERY 1 YEAR” for Proposal 6. Q:What happens if additional matters are presented at the Annual Meeting? A:Other than the items of business described in this proxy statement, we are not aware of any other business to be acted upon at the Annual Meeting.If you grant a proxy, the proxy holder, Mr. O’Dowd will not vote your shares on any additional matters presented for a vote at the Annual Meeting. Q:What if I am a beneficial shareholder and I do not give the nominee voting instructions? A:If you are a beneficial shareholder and your shares are held in the name of a broker, the broker has the authority to vote shares for which you do not provide voting instructions only with respect to certain “routine” matters.A broker non-vote occurs when a nominee who holds shares for another does not vote on a particular matter because the nominee does not have discretionary voting authority for that matter and has not received instructions from the beneficial owner of the shares.Broker non-votes are included in the calculation of the number of votes considered to be present at the Annual Meeting for purposes of determining the presence of a quorum.The Proposals 1, 2, 3, 5 and 6 described in this proxy statement do not relate to “routine” matters.As a result, a broker will only be able to vote your shares with respect to Proposal 4, “Ratification of Auditors”, absent your voting instructions. Q:Can I change my vote after I have delivered my proxy? A:Yes.If you are a shareholder of record, you may revoke your proxy at any time before its exercise by: ● Written notice to Mirta A. Negrini at Dolphin Digital Media, Inc., 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, FL 33134; or ● Executing and delivering to Mirta A. Negrini a proxy with a later date (which may be done by internet, phone, fax, mail or attending the Annual Meeting and voting in person). 8 If you are a beneficial shareholder, you must contact your nominee to change your vote or obtain a proxy to vote your shares if you wish to cast your vote in person at the Annual Meeting. Q:What does it mean if I receive more than one proxy card? A:If you receive more than one proxy card, it means that you hold shares of the Company in more than one account.To ensure that all your shares are voted, sign and return each proxy card.Alternatively, if you vote by internet, telephone or fax, you will need to vote once for each proxy card you receive. Q:Who can attend the Annual Meeting? A:Only shareholders and our invited guests are invited to attend the Annual Meeting.To gain admittance, you must bring a form of personal identification to the Annual Meeting, where your name will be verified against our shareholder list.If a broker or nominee holds your shares and you plan to attend the Annual Meeting, you should bring a recent brokerage statement showing your ownership of the shares as of the Record Date or a letter from the broker or nominee confirming such ownership, and a form of personal identification. Q:If I plan to attend the Annual Meeting, should I still vote by proxy? A:Yes.Casting your vote in advance does not affect your right to attend the Annual Meeting. Q:Where can I find voting results of the Annual Meeting? A:We will announce the results for the proposals voted upon at the Annual Meeting and publish final detailed voting results in a Form 8-K filed within four business days after the Annual Meeting. Q:Who should I call with other questions? A:If you have additional questions about this proxy statement or the Annual Meeting or would like additional copies of this proxy statement or the enclosures herein, please contact:Dolphin Digital Media, Inc., 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, FL 33134, Attention:Mirta A. Negrini, Telephone:(305) 774-0407. 9 SUMMARY This summary highlights selected information from this proxy statement.It may not contain all of the information that is important to you.You are urged to read carefully the entire proxy statement and the other documents referred to in this proxy statement in order to fully understand the Merger Agreement and the proposed Merger.Each item in this summary refers to the page of this proxy statement on which that subject is discussed in more detail, where applicable. Parties to the Merger (Page 32) Dolphin Digital Media, Inc. Dolphin Digital Media, Inc. (the “Company”), first incorporated in 1995, is a Florida corporation dedicated to the production of high-quality digital content. A division of the Company produces original, high-quality digital programming for online consumption and is committed to delivering premium, best-in-class entertainment and securing premiere distribution partners to maximize audience reach and commercial advertising potential.The Company has also partnered with nonprofit and philanthropic organizations to develop online kids clubs.The Company’s principal executive offices are located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, FL 33134 and its telephone number is (305) 774-0407.For the Company’s website, please visit: www.dolphindigitalmedia.com. DDM Merger Sub, Inc. DDM Merger Sub, Inc. (“Merger Subsidiary”), incorporated in 2015, is a Florida corporation and a wholly-owned subsidiary of the Company.Merger Subsidiary was formed by the Company in anticipation of the Merger.Merger Subsidiary has engaged in no business except for activities incidental to its formation and as contemplated by the Merger Agreement.Merger Subsidiary’s principal executive offices are located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, FL 33134 and its telephone number is (305) 774-0407. Dolphin Entertainment, Inc. Dolphin Entertainment, Inc. (“Dolphin Entertainment”), incorporated in 1996, is a Florida corporation, whose founder and president is Mr. O’Dowd who is also President, Chairman and Chief Executive Officer of the Company. Dolphin Entertainment is an entertainment company specializing in children’s and young adult’s live-action programming.Dolphin Entertainment’s principal executive offices are located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, FL 33134 and its telephone number is (305) 774-0407. Dolphin Films, Inc. Dolphin Films, Inc., (“Dolphin Films”), incorporated in 2013, is a Florida corporation and a direct wholly-owned subsidiary of Dolphin Entertainment.Dolphin Films produces motion pictures for theatrical release, with a focus on family films.Its motion picture studio focuses on storytelling on a global scale for young audiences.Dolphin Film’s principal executive offices are located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, FL 33134 and its telephone number is (305) 774-0407. The Merger and the Merger Agreement (Pages 33 and 43) Pursuant to the Merger Agreement, Merger Subsidiary will merge with and into Dolphin Films (the “Merger”) with Dolphin Films surviving the Merger.As a result of the Merger, the Company will acquire Dolphin Films.The terms and conditions of the Merger are contained in the Merger Agreement, a copy of which is attached to this proxy statement as Annex A.We encourage you to read the Merger Agreement carefully and in its entirety, as it is the legal document that governs the Merger. The Merger Consideration (Page 33) The Company does not intend to make any cash payments or enter into any debt financing in connection with the Merger.At the effective time of the Merger, each outstanding share of common stock, par value $0.01, of Dolphin Films will be converted into the right to receive 2,300,000 shares of Series B Convertible Preferred Stock and 1,000,000 shares of Series C Convertible Preferred Stock (the “Merger Consideration”). The preferred shares constituting the Merger Consideration will be issued in reliance upon the exemption from registration requirements in Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”). For a further description of the preferred shares to be issued as consideration for the Merger, please see the section titled “The Merger Consideration” beginning on page 33 of this proxy statement. 10 Role and Recommendation of the Special Committee (Page 38) The Special Committee was appointed to evaluate and negotiate the Merger Agreement and related transactions with the assistance of its independent legal and financial advisors.After such evaluation and negotiation, as well as consideration of theFinancial Analyses provided by its financial advisor, the Special Committee unanimously determined that the Merger Agreement is fair to and in the best interests of the shareholders of the Company, other than Mr. O’Dowd, and that it is advisable for the Company to enter into the Merger Agreement.The Special Committee recommended to the Board that the Board approve the Merger Agreement.In making this determination, the Special Committee considered various factors described in the section titled “Role and Recommendation of the Special Committee” beginning on page 38 of this proxy statement. Recommendation of the Board of Directors and its Reasons for the Merger (Page 39) The Board believes that the Merger is in the best interests of our shareholders because of the complementary nature of our business and that of Dolphin Films and because of the synergy that we anticipate will result from the Merger.The Board also expects that the proposed Merger would simplify the current ownership structure of the affiliated entities, and focus the energies of Mr. O’Dowd on one combined company with a shared strategy.The Board, other than Mr. O’Dowd, has determined that it is advisable, fair to and in the best interests of the Company and its shareholders, other than Mr. O’Dowd, to consummate the Merger and the other transactions contemplated by the Merger Agreement, and recommends that shareholders vote “FOR” the proposal to adopt and approve the Merger Agreement.In making this determination, the Board considered various factors described in the section titled “Recommendation of the Board of Directors and its Reasons for the Merger” beginning on page39 of this proxy statement. FinancialAnalyses of the Financial Advisor to the Special Committee (Page 37) In connection with considering the Merger, the Special Committee engaged a recognized financial advisorwith experience in forecasting and valuing entertainment and media assets and businesses (the “Financial Advisor”) to develop various analyses associated with financial forecasts prepared by Dolphin Films’ management (the “Financial Analyses”) that were provided to the Special Committee on October 6, 2015.Such Financial Analyses portrayed various valuation indications based upon forecasts and without making any determination as to the ability of Dolphin Films’ management to achieve such forecasts, and which valuation portrayals did not and do not constitute a formal financial opinion of the Financial Advisor.The Financial Analyses constituted summary level hypothetical portrayals based upon the hypothetical achievability of Dolphin Films’ management’s financial forecasts. The Financial Analyses were intended solely for the information of the Special Committee and the Board in connection with their consideration of the proposed Merger and may not be relied upon by any other person for any other purpose without the Financial Advisor’s prior written consent.Further, the Financial Advisor’s Financial Analyses do not constitute a recommendation to any shareholder as to how such shareholder should vote with respect to the Merger or any other matter.The Financial Advisor’s Financial Analyses will be made available for inspection and copying at the principal executive offices of the Company during its regular business hours by any interested equity security holder of the company or representative who has been so designated in writing.For a summary of the Financial Analyses, please see the section titled “Financial Analyses of the Financial Advisor to the Special Committee” beginning on page 37 of this proxy statement. Interests of Certain Persons in the Merger (Page 40) In considering the recommendation of the Board to approve the Merger Agreement, you should be aware that Mr. O’Dowd has interests in the Merger that are different from, or in addition to, those of the Company’s shareholders generally and that may create potential conflicts of interest.Mr. O’Dowd is the President, Chairman and Chief Executive Officer of the Company and, as of January 6, 2016, is the beneficial owner of approximately 54% of the outstanding Common Stock of the Company.In addition, Mr. O’Dowd is the founder, president and sole shareholder of Dolphin Entertainment, which is the parent of Dolphin Films, the target company in the Merger.As sole shareholder of Dolphin Entertainment, Mr. O’Dowd will indirectly own shares of Series B Convertible Preferred Stock and shares of Series C Convertible Preferred Stock issued as consideration for the Merger.The Series C Convertible Preferred Stock will have super voting rights in the Company, will be entitled to vote together with the Common Stock holders as a single class on all matters on which they are entitled to vote and will have certain anti-dilution protections for a period of five years.Upon conversion of all preferredshares constituting the Merger Consideration, Mr. O’Dowd could own approximately 70% of the outstanding shares of the Company’s common stock. 11 Shares Held by Directors and Executive Officers (Page 75) As of the close of business on January 6, 2016, our current directors and executive officers were deemed to beneficially own44,225,369 shares of Common Stock, which represented 54% of the shares of Common Stock outstanding on that date.Mr. O’Dowd beneficially owned 53.5% of the shares of outstanding Common Stock.Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the “SEC”) as described under “Security Ownership of Certain Beneficial Owners and Management” on page 75 of this proxy statement.Although none of them has entered into any agreement obligating them to do so, we currently expect that all of our directors and executive officers will vote their shares “FOR” Proposals 1 through 5 and “EVERY 1 YEAR” for Proposal 6 below. The Annual Meeting The Annual Meeting will be held onFebruary 22,2016at9:00 a.m., local time, at the offices of Greenberg Traurig, located at Greenberg Traurig, P.A., 333 S.E. 2nd Avenue, Suite 4400, Miami, FL 33131.The purposes of the Annual Meeting are as follows: 1. to approve the Agreement and Plan of Merger, including the issuance of 2,300,000 shares of Series B Convertible Preferred Stock and 1,000,000 shares of Series C Convertible Preferred Stock as consideration for the Merger; 2. to approve an amendment to our Articles of Incorporation to create the Series C Convertible Preferred Stock and to increase the number of authorized shares of Common Stock from 200,000,000 to 400,000,000; 3. to elect five directors to hold office until the 2016 Annual Meeting of the Shareholders or until their successors are elected and qualified; 4. to ratify the appointment of our auditors for the 2015 fiscal year; 5. to approve, on a non-binding advisory basis, the say-on-pay proposal; and 6. to approve, on a non-binding advisory basis, the say-on-frequency proposal. Completion of the Merger is conditioned on approval of the Merger Agreement and the creation of the Series C Convertible Preferred Stock by our shareholders.Approval of the remaining proposals are not conditions to the obligation of either the Company or Dolphin Entertainment to complete the Merger. Only holders of record of issued and outstanding shares of Company Common Stock as of the close of business on the Record Date for the Annual Meeting, are entitled to notice of, and to vote at, the Annual Meeting or any adjournment or postponement of the Annual Meeting.You may cast one vote for each share of Common Stock that you owned as of the Record Date. Vote Required to Approve the Merger Agreement (Page 7) To approve the Merger Agreement, we require the affirmative vote of the holders of at least a majority of all outstanding shares of Common Stock.Shares not present, and shares present and not voted, whether by broker non-vote, abstention or otherwise, will have the same effect as votes cast “AGAINST” the proposal to approve the Merger Agreement. Ownership of the Company After the Merger (Page 41) It is expected that after the completion of the Merger, and assuming exercise of the Series B Convertible Preferred Stock and Series C Convertible Preferred Stock into shares of Common Stock, approximately 126,592,352 shares of Common Stock will be outstanding (not including the effects of any anti-dilution protections).Of theseMr. O’Dowd, will beneficially own 88,543,434 or approximately 70% of the outstanding shares of Common Stock of the combined company. 12 Conditions to the Merger (Page 49) Each party’s obligation to complete the Merger is subject to the satisfaction or waiver of various conditions, including the following: · approval of the Merger Agreement by the Company’s shareholders; · filing with the Secretary of State of the State of Florida the Certificates of Designation for each of the Series B Convertible Preferred Stock Certificate of Designation and Series C Convertible Preferred Stock; · exchange of all of the outstanding shares of Series A Convertible Preferred Stock for shares of Series B Convertible Preferred Stock; · the absence of any law, order, injunction, or other similar action that is in effect and makes illegal or otherwise prohibits the consummation of the Merger or other transactions contemplated thereby; and · the absence of any legal proceedings prohibiting, preventing, delaying or making illegal the consummation of the Merger or other transactions contemplated thereby. The obligation of the Company and Merger Subsidiary to complete the Merger is subject to the satisfaction or waiver of certain additional conditions, including the following: · the accuracy of Dolphin Films’ and Dolphin Entertainment’s representations and warranties in the Merger Agreement to varying standards depending on the representation and warranty; · Dolphin Films’ and Dolphin Entertainment’s compliance with their covenants, agreements and obligations contained in the Merger Agreement in all material respects; · the Company’s satisfaction with the terms and conditions of the Merger Agreement and related documents; · the Company’s satisfaction with the results of its due diligence investigation of the acquired companies; · the non-occurrence ofany material adverse effects of Dolphin Films since the date of the Merger Agreement; and · the delivery to the Company ofan officer’s certificate from Dolphin Entertainment confirming that specified conditions have been satisfied. The obligation of Dolphin Films and Dolphin Entertainment to complete the Merger is subject to the satisfaction or their waiver of certain additional conditions, including the following: · the accuracy of the representations and warranties of the Company to the extent required under the Merger Agreement; · the Company’s and Merger Subsidiary’s compliance with their covenants, agreements and obligations contained in the Merger Agreement in all material respects; and · the delivery to Dolphin Entertainment of an officer’s certificate from the Company and Merger Subsidiary confirming that specified conditions have been satisfied. Go-Shop; Acquisition Proposals; Change in Recommendation (Page 47) The Merger Agreement contains a “go-shop” provision, pursuant to which, during the period beginning on the date of the Merger Agreement and continuing until 11:59 p.m. (Eastern time) on the 30th calendar day thereafter (the “No-Shop Period Start Date”), the Company (acting through the Special Committee) and its representatives may initiate, solicit and encourage any acquisition proposals (defined on page 47) from third parties, provide nonpublic information to such third parties and participate in discussions and negotiations with such third parties regarding acquisition proposals.No such proposals were received by the Company. Beginning on the No-Shop Period Start Date, the Company is precluded from soliciting or facilitating, directly or indirectly, any proposals or engaging in any discussions regarding, a transaction proposal, except in the event that, prior to the shareholder vote on the Merger, the Board (acting through the Special Committee) determines in good faith with its independent financial and legal advisors that such transaction proposal constitutes, or would reasonably be expected to result in, a superior proposal. 13 The Board may change its recommendation or terminate the Merger Agreement to enter into an agreement with respect to a superior proposal (defined on page 48) prior to the shareholder vote if the Board (acting through the Special Committee) determines in good faith, after consultation with its outside legal advisors, that failure to change its recommendation would be inconsistent with its fiduciary duties to shareholders under applicable law. Termination of the Merger Agreement (Page 51) · The Merger Agreement can be terminated under certain circumstances, including: · by mutual written consent of the Company and Dolphin Films; · by either the Company or Dolphin Films, if: o the Merger has not been consummated on or before June 30, 2016; o a court of competent jurisdiction or governmental authority issues an order, decree or ruling permanently enjoining, restraining or otherwise prohibiting the Merger; or · by the Company, if: o Dolphin Films or Dolphin Entertainment breaches or fails to perform any of their representations, warranties, covenants or agreements in the Merger Agreement, and generally if such breach is not cured by Dolphin Films and/or Dolphin Entertainment after 30 days following receipt of notice thereof or cannot be cured; · by Dolphin Films or Dolphin Entertainment, if: o the Company or Merger Subsidiary breaches or fails to perform any of their representations, warranties, covenants or agreements in the Merger Agreement, and generally such breach is not cured by the Company and/or Merger Subsidiary after 30 days following receipt of notice thereof or cannot be cured; or o the Merger is not consummated within five business days after the conditions to the obligations of the Company and Merger Subsidiary to effect the Merger have been satisfied. No termination fees are required by any party to the Merger Agreement in the event of termination of the Merger Agreement. Regulatory Approvals (Page 41) We have determined that the Merger does not require the filing of notification and report forms with the Antitrust Division of the U.S. Department of Justice, or the Federal Trade Commission under the provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. Appraisal Rights Under Florida law, our shareholders are not entitled to appraisal rights in connection with the Merger. Accounting Treatment of the Merger (Page 42) The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America, which is referred to as GAAP.The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America, which is referred to as GAAP.The Merger will be accounted for as an acquisition of entities under common control. Risk Factors (Page 22) In evaluating the Merger Agreement and the Merger, you should carefully read this proxy statement and give special consideration to the factors discussed in the section entitled “Risk Factors” beginning on page22 of this proxy statement. 14 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS Basis of Presentation The unaudited pro forma combined financial statements reflect the combined financial statements after giving effect to the Merger.The unaudited pro forma combined financial statements should be read in conjunction with Dolphin Digital Media Inc.’s historical audited financial statements and accompanying notes as of and for the year ended December 31, 2014 and 2013 and the interim unaudited condensed financial statements and accompanying notes as of and for the period ended September 30, 2015 and Dolphin Films, Inc.’s historical audited financial statements and accompanying notes as of and for the year ended December 31, 2014 and 2013 and the interim unaudited condensed financial statements and accompanying notes as of and for the periodSeptember 30, 2015. The unaudited pro forma statements of operations give effect to the Merger as if it had been consummated on January 1, 2013, the beginning of the earliest period presented.The unaudited pro forma combined balance sheet assumes the merger had been consummated on September 30, 2015.The Merger will be accounted for as a transaction between entities of common control and as such the receiving entity will reflect the transferred assets and liabilities at the historical cost of the parent of the entities under common control.The following unaudited pro forma combined financial statements include adjustments to eliminate any transactions between the parties to the merger.These pro forma adjustments are preliminary and may be revised.There can be no assurance that such revisions will not result in material changes. The unaudited pro forma combined financial statements are provided for informational purposes only.The pro forma information provided is not necessarily indicative of what the combined company’s financial position and results of operations would have actually been had the Merger been completed on the dates used to prepare these pro forma financial statements.In addition, these unaudited pro forma combined financial statements do not purport to project the future financial position or results of operations of the merged companies. 15 UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEETS As of September 30, 2015 Dolphin Digital Media, Inc. Dolphin Films, Inc. Pro Forma Adjustments Pro Forma ASSETS Current Cash and cash equivalents $ $ $ Related party receivable - Prepaid Expenses - - - Receivables and other current assets Total Current Assets Capitalized production costs Property and equipment - Deposits Total Assets $ $ $ LIABILITIES Current Accounts payable $ $ $ Other current liabilities Accrued compensation - Debt - Loan from related party, net Deferred Revenue - Notes payable - Total Current Liabilities Non Current Debt - Total Non Current Liabilities - Total Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 200,000,000 shares authorized, 81,892,352 issued and outstanding at September 30, 2015. - Common stock, $1.00 par value, 100 shares authorized, 100 issued and outstanding at September 30, 2015. ) - Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidation preference of $1,042,753 at September 30, 2015. - ) - Preferred stock, Series B.$0.10 par value, 4,000,000 shares authorized, 3,300,000 shares issued and outstanding at September 30, 2015. - - Preferred stock, Series C.$0.001 par value, 1,000,000 shares authorized, 1,000,000 shares issued and outstanding at September 30, 2015. - - Additional paid in capital - ) Accumulated deficit ) ) ) Total Deficit $ ) $ ) $ ) Non-controlling interest - Total Stockholders' Deficit $ ) $ ) $ ) Total Liabilities and Stockholders' Deficit $ $ $ 16 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the year ended December 31, 2013 Dolphin Digital Media, Inc. Dolphin Films, Inc. Pro Forma Adjustments Pro Forma Revenues: Production $ $ $ Service – – Total Revenue: $ Expenses: Direct costs Impairment of capitalized production costs – General and administrative Legal and professional – Management fee – ) – Payroll – Loss before other income (expense) Other Income (Expense): Other Income – Interest expense ) ) ) Net Loss ) ) ) Net income attributable to noncontrolling interest $
